DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren et al. (U.S. Publication 2002/0198911), hereinafter Blomgren in view of Pechanek et al. (U.S. Patent 9,390,057), hereinafter Pechanek.

Referring to claim 1, Blomgren teaches, as claimed, an apparatus comprising: 

processor element arrays (processing elements into a 4x4 matrix processing array, see Paragraph 12) distributed in rows and columns (4x4 matrix, see Paragraph 12), wherein the processor element arrays are configured to perform operations on parameter values (operands, see Paragraph 40); and 

memory interfaces (memory transfers, see Paragraph 45) configured to broadcast sets of the parameter values (broadcast, see Paragraph 40) to the rows and columns of the processor element arrays.

Blomgren does not disclose expressly a mutually exclusive subsets to the rows and columns of the processor element arrays.

Pechanek does disclose a mutually exclusive (mutually exclusive data path, see Abstract) subsets (eliminating half the wiring, see Abstract) to the rows and columns of the processor element arrays (PEs, see Abstract).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Pechanek into Blomgren.

The suggestion/motivation for doing so would have been to eliminate unnecessary data transfers.

As to claim 2, the modification teaches the apparatus of claim 1, wherein the processor element arrays comprise vector arithmetic logic unit (ALU) processors (ALU, see Blomgren Paragraph 42), and wherein the memory interfaces comprise direct memory access (DMA) engines (DMA, see Blomgren Paragraph 36).  

As to claim 3, the modification teaches the apparatus of claim 1, wherein each of the memory interfaces broadcasts the parameter values to the processor element arrays in a corresponding one of the rows (select row, see Blomgren Paragraph 36) and a corresponding one of the columns (select column, see Blomgren Paragraph 36).  

As to claim 5, the modification teaches the apparatus of claim 1, wherein the memory interfaces are connected to the mutually exclusive subsets of rows and columns of the processor element arrays via separate physical connections (wiring, see Pechanek Abstract).  

As to claim 6, the modification teaches the apparatus of claim 1, wherein the memory interfaces are configured to concurrently populate registers (each register, see Paragraph 8) associated with the processor element arrays in the mutually exclusive subsets of the rows and columns with the parameter values.  

As to claim 7, the modification teaches the apparatus of claim 1, further comprising: single-instruction-multiple-data (SIMD) units (SIMD, see Pechanek Column 4, Lines 14 to 25) that comprise subsets of the processor element arrays in corresponding rows, and wherein the memory interfaces broadcast the parameter values to the SIMD units comprising the processor element arrays in rows associated with the memory interfaces.  

As to claim 9, the modification teaches the apparatus of claim 1, further comprising: a memory fabric (network, see BlomgrenParagraph 8)  configured to interconnect with an external memory that stores the parameter values, and wherein the memory interfaces are configured to access the parameter values from the external memory via the memory fabric (see Blomgren Fig. 18).

As to claims 10-16 and 18-19, they are directed to a method/program to implement the device as set forth in claims 2-7 and 9.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 8, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 2/3/2022 have been fully considered but they are not deemed to be persuasive.

Applicant argues, Rather than providing any teaching or suggestion that could be construed to lead one of ordinary skill in the art to modify memory interfaces in Blomgren to broadcast sets of parameter values to mutually exclusive subsets of the rows and columns of the processor element arrays (i.e., the 4x4 matrix described in paragraph [0012] of Blomgren), Pechanek merely discloses an "array processor" that "includes processing elements arranged in clusters to form a rectangular array. Inter-cluster communication paths are mutually exclusive. Due to the mutual exclusivity of the data paths, communications between the processing elements of each cluster may be combined in a single inter-cluster path, thus eliminating half the wiring required for the path" (Abstract). The use of mutually exclusive inter-cluster communication paths in Pechanek would not lead one of ordinary skill in the art to modify memory interfaces in Blomgren to broadcast sets of the parameter values to mutually exclusive subsets of the rows and columns of the processor element arrays, because even if Blomgren were modified, arguendo, to use mutually No.: 17/032,307 PATENTexclusive inter-cluster communication paths, such a modification would not in any way affect Blomgren's alleged broadcast of parameter values in paragraph [0040], and even if it could, the Office Action has failed to provide any articulation as to how. As noted in MPEP 2143, the "key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious." As Pechanek fails to provide any teaching or suggestion that could result in the modification of Blomgren to read on the claimed subject matter and the Office Action has failed to provide a clear articulation of the reason(s) why the claimed invention would have been obvious, the Office Action is clearly improper and should be withdrawn. 

Examiner disagrees with applicant.  Instant claim merely recites, “a mutually exclusive subsets to the rows and columns of the processor element arrays.”  An abstract concept, “mutual exclusion” is well known concept demonstrated by Pechaneck.  Pechanek as applicant noted, describes rectangular array.  However, within that array there are plenty of square array subsets (square outline, see Pechanek Column 4, Line 8).  Matter of fact, within a 4x4 array in Blomgren, there are both square and rectangular array subsets, i.e. 2x2 square array or 2x3 rectangular array.  Examiner maintains, it is obvious to one or ordinary skilled in the art to divide Blomgren’s 4x4 array matrix into two or more mutually exclusive subsets (square or rectangular) given that Pechanek allow for mutually exclusive paths among its elements in it’s array (square or rectangular).  

Applicant argues, “For example, claim 5 recites, inter alia, "wherein the memory interfaces are connected to the mutually exclusive subsets of rows and columns of the processor element arrays via separate physical connections." At page 4 of the Office Action, the Examiner cites "wiring, see Pechanek Abstract" as reading on this subject matter. However, the Abstract of Pechanek fails to provide any teaching of any mutually exclusive subsets of rows or columns whatsoever. For at least this additional reason, the Office Action is improper and claim 5 is novel and non-obvious in view of the prior art.”

Examiner disagrees with applicant.  The phrase, “the mutually exclusive subsets of rows and columns of the processor elements array” is already recited in the claim 1.  The new limitation in claim 5 is ‘via separate physical connection’.  The Abstract of Pechanek discloses mutually exclusive paths (i.e. separate paths) and wires (i.e. physical) that makes up the path.

 Applicant argues, “As another example, claim 6 recites, inter alia, "wherein the memory interfaces are configured to concurrently populate registers associated with the processor element arrays in the mutually exclusive subsets of the rows and columns with the parameter values." At page 4 of the Office Action, the Examiner cites "each register, see paragraph 8" as reading on this subject matter. However, paragraph [0008] of Blomgren is silent regarding any concurrency, let alone concurrently populating registers associated with the processor element arrays in the mutually exclusive subsets of the rows and columns with the parameter values. For at least this additional reason, claim 6 is novel and non-obvious in view of the prior art.

Examiner disagrees with applicant.  The Paragraph 8 of Blomgren reads, “each register holding a corresponding element of a sub-matrix”.  Examiner construed a sub-matrix as a portion of given whole matrix.  There is no reason to believe that each register will hold different portion of the whole matrix at different times especially when all the elements are available at once (concurrently) in the whole matrix.  



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183